DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1a (prosthesis) and species 3b (shape of figure 2) in the reply filed on 09/20/22 is acknowledged.
Claims 2-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/22.
The Examiner notes while Applicant’s response indicates claim 6 reads on the elected claim, the Examiner refers to the specification which describes the “receiving portion” as being associated with the embodiment of non-elected figure 14, as opposed to elected figures 11-12. Specification [0035] indicates this as al alternative configuration from the attachment-detachment portions which were elected.

Drawings
The drawings are objected to because numerals 39a-d are pictured in the drawings but aren’t in the specification.  Further, item 32a is present in the specification but not drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walsh et al. (US 20150173993 A1) hereinafter known as Walsh, or in the alternative, over 35 U.S.C. 103 as being unpatentable over Walsh as is applied above in view of Mast (US 20210212852 A1).
Regarding claim 1 Walsh discloses an assist device (Figure 7 item 100) comprising:
a first harness (Figure 7 item 110) configured to be fitted to a shoulder region of a user ([0289] an actuator which is attached to a user via a backpack is understood to be able to be fitted to a shoulder of a user, since backpacks include shoulder straps (Alternatively, please see the 103 rejection below)) ;
a second harness (Figure 7 item 120) configured to be fitted to a leg or waist region of the user (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Walsh was considered capable of performing the cited intended use. See, for example Figure 7); 
a belt body ([0289] “ribbon”) provided so as to extend to the first harness and to the second harness along a back side of a user ([0289], [0291] the ribbon extends from the backpack, running parallel to the back for some distance, and then wraps around the glutes to cross the hip before attaching to the thigh brace); 
a mechanical unit including an actuator ([0289] actuator 120) provided in one of the harnesses (the upper harness with the backpack (see [0289])) configured to wind and unwind a part of the belt body (The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Walsh discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See, for example [0292] the actuator includes a motor driven pulley which engages the ribbon to wind it up to provide motion assistance to the user; [0289] the actuator is positioned within the first harness as a backpack); and
an attachment-detachment portion provided in an upper harness attaching to a mechanical unit which is configured to detachably attach the mechanical unit to the one harness (this is likewise stated as a functional limitation (see explanation above). See also [0341]-[0342] the actuator of the mechanical unit can be quickly released as a cassette ejection).
However, regarding claim 1 Walsh is potentially silent with regards to the first harness being fitted to the shoulder region of a user.
Mast teaches an assist device in which a first harness can be fit to a shoulder (Figures 3-4). Walsh and Mast are involved in the same field of endeavor, namely exosuits. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Walsh so that the backpack harness extended over the shoulders as is taught by Mast since backpack-constructions are understood to obviously include shoulder attachments which extend around the arms to secure the backpack in place. This type of construction for a backpack is understood to be known and obvious to a person of ordinary skill in the art, as backpacks are exceptionally common and fairly uniform in this construction. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        09/26/22